               Case 20-10343-LSS              Doc 1120-3          Filed 08/19/20        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY
                           COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LLS)
    DELAWARE BSA, LLC, 1
                                                             (Jointly Administered)
                             Debtors.
                                                             Hearing Date: September 9, 2020 @ 10:00 a.m. ET

                                                             Objection Deadline: September 2, 2020 @ 4:00 p.m. ET




     NOTICE OF MOTION OF MARCO ROMERO, JR. AND AUDREY ROMERO FOR
        AN ORDER FOR RELIEF FROM THE AUTOMATIC STAY PURSUANT
                TO SECTION 362(d) OF THE BANKRUPTCY CODE

       PLEASE TAKE NOTICE that Marco Romero, Jr. and Audrey Romero, by and through
counsel, today filed and served the attached Motion for Relief from the Automatic Stay
(the “Motion”).

       PLEASE TAKE FURTHER NOTICE that any party wishing to oppose the entry of an
order approving the Motion must file a response or an objection to the Motion (“Objection”) with
the Clerk of the United States Bankruptcy Court for the District of Delaware, 824 Market Street,
3rd Floor, Wilmington, Delaware 19801 on or before SEPTEMBER 2, 2020 AT 4:00 P.M.
(Prevailing Eastern Time) (the “Objection Deadline”). At the same time, you must serve such
Objection upon the undersigned counsel so as to be received by the Objection Deadline.

      PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE MOTION WILL
BE HELD ON SEPTEMBER 9, 2020 AT 10:00 A.M. (Prevailing Eastern Time) BEFORE THE
HONORABLE LAURIE SELBER SILVERSTEIN AT THE UNITED STATES BANKRUPTCY
COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET STREET, 6TH FLOOR,
COURT ROOM #2, WILMINGTON, DELAWARE 19801. ONLY PARTIES WHO HAVE
FILED A TIMELY OBJECTION WILL BE HEARD AT THE HEARING.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE
OR HEARING.




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Taxas (75038).
           Case 20-10343-LSS   Doc 1120-3   Filed 08/19/20    Page 2 of 2




Date: August 19, 2020                FAEGRE DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                     /s/ Patrick A. Jackson
                                     Patrick A. Jackson (Del. Bar No. 4976)
                                     222 Delaware Ave., Ste. 1410
                                     Wilmington, Delaware 19801
                                     Telephone: (302) 467-4210
                                     Facsimile: (302) 651-7701
                                     Patrick.Jackson@faegredrinker.com
